NUMBER 13-08-128-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG


                     IN RE: LOUISE SWANTNER-CARTER


                       On Petition for Writ of Mandamus


                         MEMORANDUM OPINION

    Before Chief Justice Valdez and Justices Garza and Benavides
                  Memorandum Opinion Per Curiam

      On March 11, 2008, relator, Mary Louise Swantner-Carter, filed a petition for writ of

mandamus with this Court in which she alleges that respondent, the Honorable Marisela

Saldaña, Presiding Judge of the 148th Judicial District Court of Nueces County, Texas,

abused her discretion by granting the real parties interest plea in abatement.

      Relator’s petition for writ of mandamus asks this Court to order the respondent to

vacate her order denying the plea in abatement in trial court cause number 07-2292-E.
       The real parties in interest, William M. Tosheff, II, Michelle L. Emura, Steven

Tosheff, and George Alexander Tosheff, and Frost National Bank, filed their response to

the petition for writ of mandamus on March 28, 2008.

       The Court, having examined and fully considered relator’s petition for writ of

mandamus and the real parties in interest response, is of the opinion that the petition for

writ of mandamus should be denied.

       Accordingly, the petition for writ of mandamus is hereby DENIED. See TEX . R. APP.

P. 52.8(a).



                                                        PER CURIAM

Memorandum Opinion delivered and
filed this the 21st day of April, 2008.




                                            2